NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                               Argued February 27, 2019 
                                Decided March 26, 2019 
                                             
                                         Before 
 
                    DIANE P. WOOD, Chief Judge 
                     
                    WILLIAM J. BAUER, Circuit Judge 
                     
                    ILANA DIAMOND ROVNER, Circuit Judge 
 
No. 18‐1984 
 
UNITED STATES OF AMERICA,                     Appeal from the United States District 
      Plaintiff‐Appellee,                     Court for the Northern District of Illinois, 
                                              Eastern Division. 
                                               
      v.                                      No. 17 CR 50‐1 
                                               
DEANDRE ATWOOD,                               Virginia M. Kendall, 
      Defendant‐Appellant.                    Judge. 
 
                                      O R D E R 

      In the wee hours of the morning of November 20, 2016, an intoxicated Deandre 
Atwood was creeping along Chicago’s Dan Ryan Expressway at a rate of 5 to 10 miles 
per hour in a stolen Mercedes with a flat tire. Observing this unusual behavior, a state 
trooper pulled him over. Atwood pulled off onto the Roosevelt Road exit ramp. He then 
stepped out of the car holding a handgun with a 50‐round “drum” magazine, hurled 
the weapon over a fence, and then fled across eight lanes of the expressway. Troopers 
were close behind. After using a Taser and pepper spray, they subdued and arrested 
him. Atwood, who had an earlier felony on his record, ultimately was charged with and 
No. 18‐1984                                                                        Page  2 
 
pleaded guilty to unlawfully possessing a gun. See 18 U.S.C. § 922(g)(1). Over his objec‐
tion, the district court applied a sentencing enhancement for reckless endangerment 
while fleeing, U.S.S.G. § 3C1.2. Because his acts of tossing the gun and dashing across a 
major expressway put others at serious risk of harm, we affirm the sentence.   
                                            I 
       Atwood’s written plea agreement, together with the uncontested facts from the 
presentence investigation report (“PSR”), tell the story of his crime and capture. At two 
o’clock in the morning, Illinois State Police troopers pulled Atwood over as he slowly 
yet erratically drove with two passengers on Interstate 90/94, known in Chicago as the 
Dan Ryan Expressway. Intoxicated on a mixture of Ecstasy, prescription drugs, and al‐
cohol, Atwood pulled off onto an exit ramp and emerged from the car holding a loaded 
handgun with a 50‐round drum magazine, which made the gun look to one trooper like 
a “dumbbell.” (Atwood’s brief says there was no “indication” that the gun was loaded, 
but the plea agreement says otherwise.) 
      Upon recognizing the gun, one trooper unholstered his service weapon, but At‐
wood promptly tossed his own gun over a fence between the expressway and the exit 
ramp and then raced across eight lanes of traffic; he was arrested on the other side. The 
PSR characterizes Atwood as having “dodged other cars as he ran.” 
        Because he had at least two prior felony convictions, Atwood pleaded guilty to 
unlawfully possessing a firearm. See 18 U.S.C. § 922(g)(1). At sentencing, the govern‐
ment sought a two‐level enhancement under U.S.S.G. § 3C1.2 for recklessly creating a 
substantial risk of death or serious injury to another person while fleeing from an of‐
ficer. Atwood resisted the enhancement, stressing that traffic on the expressway is light 
at two o’clock in the morning and that no accident actually occurred. He also urged 
that, whatever one might make of his handling of the gun and the foot‐chase across the 
expressway, his intoxicated driving should play no role in applying the enhancement 
because he did not flee until after he was pulled over.   
        The district court agreed with the government and applied the enhancement. The 
court reasoned that Atwood recklessly endangered others in three ways: his impaired 
driving, the gun‐throwing, and his bolt across the expressway. It noted that Atwood 
could have caused a crash both while driving and while running across the expressway. 
The court sentenced Atwood to 84 months in prison, the low end of the advisory Guide‐
lines range of 84 to 105 months for someone with an offense level of 23 and Criminal 
History V.   
No. 18‐1984                                                                           Page  3 
 
                                             II 
       Atwood argues that the district court erred in applying the two‐level enhance‐
ment, because the circumstances of his flight did not warrant a finding of reckless en‐
dangerment. He contends specifically that the court improperly considered his im‐
paired driving when calculating the risk he created. But Atwood’s dash across the ex‐
pressway and handling of the gun more than justify the enhancement on their own. 
        A defendant’s offense level rises by two if he “recklessly created a substantial 
risk of death or serious bodily injury to another person in the course of fleeing from a 
law enforcement officer.” U.S.S.G. § 3C1.2. Generally, we review a district court’s find‐
ings of fact for clear error and its application of the Guidelines to those facts de novo. 
See, e.g., United States v. Seals, 813 F.3d 1038, 1044 (7th Cir. 2016). Although Atwood ar‐
gues that we should review the district court’s entire decision de novo, the degree of risk 
posed by particular conduct and a defendant’s mental state are questions of fact, see 
Dockery v. Blackburn, 911 F.3d 458, 465 (7th Cir. 2018); United States v. Morris, 576 F.3d 
661, 674 (7th Cir. 2009), and so those parts of the district court’s decision receive clear‐
error review, Seals, 813 F.3d at 1044. 
       Here, the risks are obvious. After stopping the car, Atwood emerged with a 
loaded gun (equipped with an extended magazine) in his hand, prompting a trooper to 
draw his own firearm. Atwood then ran across eight lanes of an expressway. Either of 
these acts alone could have caused serious bodily injury to others: the trooper might 
have opened fire on Atwood and hit a third party, and drivers might have swerved to 
avoid Atwood and hit barriers, other cars, or a pursuing trooper. No one was injured 
here, but actual injury is not required; § 3C1.2 considers the degree of risk that Atwood 
disregarded. United States v. Thomas, 294 F.3d 899, 907 (7th Cir. 2002); cf. U.S.S.G. § 3C1.2 
cmt. n.6 (actual injury may warrant upward departure from enhanced range). 
        Indeed, we already have recognized that revealing a gun during flight is reckless 
endangerment that warrants the enhancement. United States v. Easter, 553 F.3d 519, 
523–24 (7th Cir. 2009) (regardless of suspect’s actual intent, “simply reaching” for gun 
during flight “is enough” to create substantial risk of serious bodily injury to others). 
Notably, the Guidelines commentary advises us to construe the concept of “during 
flight” broadly to encompass preparation for flight. U.S.S.G. § 3C1.2 cmt. n.3. Here, At‐
wood’s preparation for flight included emerging from the car with both his gun and its 
50‐round magazine on display. Merely possessing the gun and magazine unlawfully, 
for which Atwood was convicted and which § 2K2.1 addresses, is one thing; preparing 
to flee with a visible weapon is another. Section 3C1.2 covers the latter conduct. 
No. 18‐1984                                                                             Page  4 
 
       Moreover, although merely fleeing on foot through an open space might not cre‐
ate the requisite substantial risk of injury, see United States v. Lard, 327 F.3d 551, 553 
(7th Cir. 2003), Atwood ran across the expressway. Traffic during the wee hours of the 
morning might be thin, but the path across eight lanes of expressway is long when the 
sky is dark, and any passing cars are likely to zip by at high speeds. For similar reasons, 
the Ninth Circuit has held that running on foot across multiple lanes of traffic justifies 
the enhancement. See United States v. Reyes‐Oseguera, 106 F.3d 1481, 1483–84 (9th Cir. 
1997). We find that reasoning persuasive here.   
       Atwood has not cited any majority decision that contradicts Reyes‐Oseguera, and 
we are aware of none. He instead relies on the dissenting opinion in that case, which re‐
veals that the fleeing defendant there was a polio survivor who merely “hobbled six car 
lengths” into stopped traffic, Reyes‐Oseguera, 106 F.3d at 1485 (Thomas, J., concurring in 
part and dissenting in part). Atwood argues that his flight, like that of the polio survi‐
vor, did not create a risk. But the facts here are materially different, and there is no seri‐
ously disputing that dodging cars while running across an expressway in the dark is 
risky and reckless, both because a pursuing trooper could be hit by a car and because 
other drivers—trying to avoid Atwood or a trooper—would be at risk of a wreck. Cf. id. 
at 1484 (in contrast, flight along sidewalk or edge of boulevard would not support find‐
ing of reckless endangerment).   
        Finally, Atwood contends that the district court’s emphasis on his impaired driv‐
ing was improper because, he says, this driving occurred before the troopers signaled 
him to curb his vehicle and thus did not take place “during flight.” This argument con‐
flicts with the PSR, which states that Atwood “did not initially stop” and that he drove 
the vehicle for some time after the trooper engaged his lights. But more importantly, 
even if the district court should not have considered Atwood’s driving, the over‐inclu‐
sion was harmless. In isolation, Atwood’s dash across the expressway qualifies him for 
the enhancement; add his handling of the gun at the start of the chase, and the justifica‐
tion for the enhancement is ironclad. See Easter, 553 F.3d at 524 (district court’s consid‐
eration of risks outside Guidelines definition was harmless when other conduct justified 
enhancement). 
       Accordingly, we affirm the sentence.